EXHIBIT 10.2

[FORM OF AGREEMENT]

TIME VESTED

RESTRICTED STOCK UNIT AGREEMENT

under

the

PHI, INC. LONG-TERM INCENTIVE PLAN

EMPLOYEE:

AWARD DATE:

TOTAL NUMBER OF RESTRICTED STOCK UNITS:

VESTING DATE:

This document (referred to below as the “Agreement”) spells out the terms and
conditions of the restricted stock units granted by PHI, Inc., a Louisiana
corporation (the “Company”), to the individual employee designated above (the
“Employee”) pursuant to the PHI, Inc. Long-Term Incentive Plan (the “Plan”) on
and as of the award date designated above. Except as otherwise defined herein,
capitalized terms used in this Agreement have the respective meanings set forth
in the Plan. The grant of restricted stock units hereunder is conditioned on the
approval of the Plan by the Company’s shareholders at the 2012 annual meeting of
shareholders. If the Plan is not approved at the 2012 annual meeting, the grant
shall be void and this Agreement shall terminate automatically.

The parties hereto agree as follows:

1. Grant of Restricted Stock Units. Pursuant to the approval and direction of
the Compensation Committee of the Company’s Board of Directors (the “Committee”)
under the authority provided in Section 9 of the Plan, the Company hereby grants
to the Employee, the number of restricted stock units specified above (the
“Restricted Stock Units”). Each Restricted Stock Unit constitutes the right to
receive one share of Non-Voting Stock in the future, subject to the terms and
conditions of the Plan and this Agreement.

2. Restrictions. The Restricted Stock Units may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, whether voluntarily or
involuntarily. The Employee shall have no rights in the shares of Non-Voting
Stock underlying the Restricted Stock Units until the termination of the
applicable Period of Restriction (as defined in Section 4 below) or as otherwise
provided in the Plan or this Agreement. The Employee shall not have any voting
rights with respect to the Restricted Stock Units or the Non-Voting Stock.

3. Restricted Stock Unit Account and Dividend Equivalents. The Company shall
maintain an account (the “Account”) on its books in the name of the Employee.
Such Account shall reflect the number of Restricted Stock Units awarded to the
Employee, as such number may be adjusted under the terms of the Plan, as well as
any additional Restricted Stock Units credited as a result of dividend
equivalents, administered as follows:



--------------------------------------------------------------------------------

(a) The Account shall be for recordkeeping purposes only, and no assets or other
amounts shall be set aside from the Company’s general assets with respect to
such Account.

(b) As of each record date with respect to which a cash dividend is to be paid
with respect to shares of Non-Voting Stock, the Company shall credit the
Employee’s Account with an equivalent number of Restricted Stock Units based
upon the value of Non-Voting Stock on such date.

(c) If dividends are paid in the form of shares of Non-Voting Stock rather than
cash, then the Employee will be credited with one additional Restricted Stock
Unit for each share of Non-Voting Stock that would have been received as a
dividend had the Employee’s outstanding Restricted Stock Units been shares of
Non-Voting Stock.

(d) Additional Restricted Stock Units credited via dividend equivalents shall
vest or be forfeited at the same time and on the same terms as the Restricted
Stock Units to which they relate.

4. Period of Restriction. Subject to the provisions of the Plan and this
Agreement, unless vested or forfeited earlier as described in Section 5, 6 or 7
of this Agreement, as applicable, the Restricted Stock Units awarded hereunder
shall become vested as of the vesting date or dates indicated in the
introduction to this Agreement. The period prior to the vesting date with
respect to each Restricted Stock Unit is referred to as the “Period of
Restriction.”

5. Vesting upon Termination due to Disability or Death. If, while the Restricted
Stock Units are subject to a Period of Restriction, the Employee terminates
employment with the Company (or a Subsidiary of the Company if the Employee is
then in the employ of such Subsidiary) by reason of Disability (as defined in
the Company’s long-term disability policy) or death, then any portion of the
Restricted Stock Units subject to a Period of Restriction shall become fully
vested as of the date of termination of employment without regard to the Period
of Restriction set forth in Section 4 of this Agreement.

6. Forfeiture upon Termination due to Reason Other than Disability or Death. If,
while the Restricted Stock Units are subject to a Period of Restriction, the
Employee’s employment with the Company (or a Subsidiary of the Company if the
Employee is then in the employ of such Subsidiary) terminates for a reason other
than the Employee’s Disability or death, then the Employee shall forfeit any
portion of the Restricted Stock Units that is subject to a Period of Restriction
on the date of such termination of employment.

7. Vesting upon Change of Control. In the event of a Change of Control of the
Company, as defined in Section 12.2 of the Plan, pursuant to Section 12.3 of the
Plan the Restricted Stock Units shall vest and shall cease to be subject to the
Period of Restriction set forth in Section 4 of this Agreement.

8. Settlement of Vested Restricted Stock Units. Except as otherwise provided
below in connection with a Change of Control, as promptly as practicable after
the Restricted Stock Units cease to be subject to a Period of Restriction, but
no later than 30 days following such date, the Company shall transfer to the
Employee one share of Non-Voting Stock for each Restricted

 

2



--------------------------------------------------------------------------------

Stock Unit becoming vested at such time. The Employee shall have no rights as a
stockholder with respect to the Restricted Stock Units awarded hereunder prior
to the date of issuance to the Employee of a certificate or certificates for the
underlying shares of Non-Voting Stock or book entry evidence of ownership.
Certificates for the shares of Non-Voting Stock shall be issued and delivered to
the Employee, the Employee’s legal representative, or a brokerage account for
the benefit of the Employee, as the case may be, or such shares may be held in
book entry form.

9. Settlement Following Change of Control. In connection with or after the
occurrence of a Change of Control, as defined in Section 12.2 of the Plan,
settlement of the Restricted Stock Units shall occur upon or as promptly as
practicable following the Change of Control but no later than 30 days following
the Change of Control; provided, however, that if the Restricted Stock Units are
subject to Internal Revenue Code Section 409A and the regulations thereunder
(“Section 409A”) and

(a) if the Change of Control is not also considered a “change in control” within
the meaning of Section 409A, then the Restricted Stock Units shall become vested
on the date of the Change of Control, but settlement shall not occur until the
date settlement would occur if the Period of Restriction had ended on the
vesting date indicated in the introduction to the Agreement and as provided in
Section 8; and

(b) notwithstanding the terms of the Plan, the Committee cannot take any action
with respect to such settlement that would result in settlement occurring other
than as provided in this Section 9, unless otherwise in compliance with
Section 409A.

10. Adjustment in Capitalization. In the event of any change in the Common Stock
of the Company, the provisions of Section 13.5 of the Plan shall govern such
that the number of Restricted Stock Units subject to this Agreement shall be
equitably adjusted by the Committee.

11. Tax Withholding.

(a) Whenever a Period of Restriction applicable to the Employee’s rights to some
or all of the Restricted Stock Units lapses or another taxable event occurs, the
Company or its agent shall notify the Employee of the related amount of tax that
must be withheld under applicable tax laws. Regardless of any action the
Company, any Subsidiary of the Company, or the Employee’s employer takes or does
not take with respect to any or all income tax, social security, payroll tax,
payment on account or other tax-related withholding (“Tax”) that the Employee is
required to bear pursuant to all applicable laws, the Employee hereby
acknowledges and agrees that the ultimate liability for all Tax is and remains
the responsibility of the Employee.

(b) Prior to receipt of any shares that correspond to Restricted Stock Units
that vest in accordance with this Agreement, the Employee shall pay or make
adequate arrangements satisfactory to the Company and/or any Subsidiary of the
Company to satisfy all withholding and payment on account obligations of the
Company and/or any Subsidiary of the Company. Finally, the Employee agrees to
pay the Company or any Subsidiary of the Company any amount of any Tax that the
Company or any Subsidiary of the Company may be required to withhold as a result
of the Employee’s participation in the Plan that cannot be satisfied. The
Company may refuse to deliver shares of Non-Voting Stock if the Employee fails
to comply with its obligations in connection with the tax as described in this
section.

 

3



--------------------------------------------------------------------------------

(c) The Employee may elect to have shares of Non-Voting Stock withheld from the
settlement to satisfy the Employee’s withholding tax obligation as described in
Section 13.6 of the Plan only with the prior approval of the Committee.

(d) The Company advises the Employee to consult his or her legal and/or tax
advisors with respect to the tax consequences for the Employee under the Plan.

12. No Employment or Compensation Rights. Participation in the Plan is subject
to all of the terms and conditions of the Plan and this Agreement. This
Agreement shall not confer upon the Employee any right to continuation of
employment by the Company or its Subsidiaries, nor shall this Agreement
interfere in any way with the Company’s or its Subsidiaries’ right to terminate
Employee’s employment at any time. Neither the Plan nor this Agreement forms any
part of any contract of employment between the Company or any Subsidiary and the
Employee, and neither the Plan nor this Agreement confers on the Employee any
legal or equitable rights (other than those related to the Restricted Stock Unit
award) against the Company or any Subsidiary or directly or indirectly gives
rise to any cause of action in law or in equity against the Company or any
Subsidiary.

13. Plan Terms and Committee Authority. This Agreement and the rights of the
Employee hereunder are subject to all of the terms and conditions of the Plan,
as it may be amended from time to time, as well as to such rules and regulations
as the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe and make all
determinations necessary or appropriate for the administration of the Plan and
this Agreement, all of which shall be binding upon Employee. Any inconsistency
between this Agreement and the Plan shall be resolved in favor of the Plan. The
Employee hereby acknowledges receipt of a copy of the Plan and this Agreement.

14. Amendment or Modification; Waiver. No provision of this Agreement may be
amended or waived unless such amendment or waiver is agreed to in writing,
signed by the Employee and by a duly authorized officer of the Company. No
waiver of any condition or provision of this Agreement shall be deemed a waiver
of a similar or dissimilar condition or provision at the same time, any prior
time or any subsequent time.

15. Governing Law and Jurisdiction. This Agreement is governed by the
substantive and procedural laws of the state of Louisiana. The Employee and the
Company shall submit to the exclusive jurisdiction of, and venue in, the courts
in Louisiana in any dispute relating to this Agreement.

16. Section 409A. It is intended that the payments and benefits provided under
this Agreement will comply with the requirements of Section 409A or an exemption
therefrom. The Agreement shall be interpreted, construed, administered, and
governed in a manner that effects such intent. No acceleration of the settlement
of Restricted Stock Units shall be permitted unless permitted under
Section 409A.

 

4



--------------------------------------------------------------------------------

17. Recovery of Compensation. The Employee acknowledges and agrees that the
compensation awarded through this Agreement shall be recoverable by the Company
if required by federal law or requirements of applicable stock exchanges.

IN WITNESS WHEREOF, this Agreement has been executed by a duly authorized
officer of the Company, and the Employee, to evidence his consent and approval
of all the terms of this Agreement, has duly executed this Agreement, as of the
Award Date specified on page one of this Agreement.

 

COMPANY: PHI, INC. By:             Name:         Title: EMPLOYEE:   Printed Name
    Signature  

 

5